DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 6, 2022 has been considered by the examiner.

Status of Claims

Applicant's submission for continued examination filed on July 6, 2022 has been entered.  No claim is amended. Claim 1-15 are canceled as indicated in Notice of Allowance mailed on May 31, 2022.  Claim 16-24 are pending in the application.

Allowable Subject Matter

Claim 16-24 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
The prior art of records from the IDS submitted on July 6, 2022 fail to teach or suggest individually or in combination, “a media manager configured to:
receive a transfer request from a target site as a destination for a plurality of ranges of the media essence, with the transfer request defining a minimum format quality and a required time for the plurality of ranges of the media essence to be available,
generate a media transfer work list that identifies a task for transferring at least one required range of the plurality of ranges defined by the transfer request; and
a media mover worker configured to: 
select at least one source site of a plurality of source sites that has a first flow that includes the at least one required range of the media essence at a first format that satisfies the defined minimum format quality,
execute a load operation of the at least one required range of media essence from the at least one selected source site to the identified target site, 
update a media mover queue to include the task to monitor a progress of the load operation for satisfying the required time, and 
control the selected at least one source site to load a second flow that includes the at least one required range of the media essence at a second format that is lower than the first format when the monitored progress indicates that the load operation will not be completed by the required time.” as set forth in independent claim 16;
Dependent claim 17-24 further limit allowed independent claim 16 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441